DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 6 September 2022, regarding the Hall Labs, LLC application.

Claims 1-7, 20, and 22-32 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-7, 20, and 22-32 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the present claims is the previously cited Oguro reference (JP H08-262017A).  However, the Oguro reference teaches analysis performed in a flow cell, which necessarily has an inlet and outlet, as said flow cell is reused for subsequent analysis.  Present independent claims 1 and 25 now recite the required element of a cuvette which comprises a single opening.  The teachings of Oguro could not be modified to meet this limitation without rendering its disclosed invention unsatisfactory for the intended purpose.  Therefore, all pending claim are considered allowable in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
7 September 2022